Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
The specification is using the same reference number and the same name to refer to two different parts in Fig. 1 of the drawings. More specifically, reference number 101 is used to refer to metrology module 101 associated with at least one computer processors 102 and in the same time to refer to metrology module 101 comprising at least one or some processors 102 (see Fig. 1 and paragraph [0015]). It is not clear which metrology module 101  comprising at least one or some processors 102 and which metrology module 101 associated with at least one computer processors 102 and what is the difference between them and if there is a difference why they have the same name and reference number. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “101” has been used to designate both “metrology module associated with at least one computer processors 102” and “metrology module comprising at least one or some processors 102”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 , 4 and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 3 recites “at least one processed feature comprises one-dimensional (1D) kernels representing an average along a specified direction in the respective images and/or image transformation data comprising discrete cosine transform (DCT)” on lines 3-5. The specification should teach three independent embodiments. A first independent embodiment discloses training data comprises one-dimensional (1D) kernels representing an average along a specified direction in the respective images. A second independent embodiment discloses training data comprises image transformation data comprising discrete cosine transform (DCT).  A third embodiment discloses training data comprises one-dimensional (1D) kernels representing an average along a specified direction in the 
As to claim, 14 refer to claim 3 rejection.
Claim 4 recites “wherein the at least one machine learning algorithm comprises at least one of: Principal Component Regression, Support Vector Machines, Gradient Boosting and/or Neural Networks algorithms” on lines 1-3. The specification should teach five independent embodiments. A first independent embodiment discloses the machine learning algorithm comprises Principal Component Regression. A second independent embodiment discloses the machine learning algorithm comprises Support Vector Machines.  A third embodiment discloses the machine learning algorithm comprises Gradient Boosting. A fourth embodiment discloses the machine learning algorithm comprises Neural Networks algorithms. A fifth embodiment discloses the machine learning algorithm comprises Principal Component Regression, Support Vector Machines, Gradient Boosting and Neural Networks algorithms. The specification does disclose such five independent embodiments to teach how each one of those  machine learning algorithm is used to derive the estimation model and how the five of them are used to derive the estimation model.
As to claim 15 refer to claim 4 rejection.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “apply the at least one machine learning algorithm to the calculated training data to derive the estimation model of the at least one metrology metric” on lines 4-5 which is a repeat of “the estimation model is derived by at least one machine learning algorithm applied to calculated training data that relates the at least one metrology metric” on lines 4-5 of claim 11 and “use the estimation model to provide the estimations of the at least one metrology metric with respect to the measurement data” on lines 7-8 which is a repeat of  “estimations of at least one metrology metric with respect to measurement data of sites on received wafers” on lines 2-3 of claim 11. The metes, bounds and scope of the claim is not determined and the claim is indefinite.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 13 applies a machine learning algorithm to calculated training data (see lines 4-5, while claim 11 that claim 13 depends from applies a machine learning algorithm to calculated training data that relates to the at least one metrology metric to initial metrology measurements (see lines 4-5 of claim 11). Claim 13 broadens the scope of claim 11 by ignoring that the metrology metric is related to the initial metrology measurements. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “module” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 8-10, 12  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pandev et al. (US 2016/0141193).
As to claim 1, Pandev discloses a method comprising: 
calculating training data concerning at least one metrology metric from initial metrology measurements [A training component is identified (calculated). In one embodiment, the training component may be a design on experiment (DOE) component (e.g. focus exposure matrix (FEM) wafer, etc.). The DOE component may be created particularly for training purposes to ultimately allow for a target component to be measured by multiple specific metrology tools (at least one metrology tool)where the raw data (initial metrology measurements) resulting therefrom is combined (Fig. 2 and par. [0045]; [0062]). The DOE component (training data) may be generated for the critical dimensional 
applying at least one machine learning algorithm to the calculated training data to derive an estimation model of the at least one metrology metric [for each of the at least one parameter of the training component, a training model (estimation model) is created (derived) based on the corresponding determined relationship (Fig. 2, operation 214). Thus, the third set of signals can be used together with the known reference values for creating multiple training models (estimation models) that map the signals to each corresponding parameter. The training models could be linear models, neural networks, support vector machines (SVMs) or other machine learning models. It should be noted that operations 206-214 may similarly be repeated to create training models for each different metrology tool intended to be utilized for measuring the target component (par. [0056]).],
deriving measurement data from images of sites on received wafers [In operation 216, signals (images) from a target component (received target wafer) are collected, utilizing at least the first metrology tool and the second metrology tool (par. [0058). In operation 314 raw data is collected from product (i.e. target) wafers (received target wafer) utilizing the metrology tools (par. [0064).], and 
using the estimation model to provide estimations of the at least one metrology metric with respect to the measurement data [Then in operation 218, each created training model (estimation model) is applied to the signals collected from the target component to measure parametric values (to estimate or predict metrology metric) for the target component. In this way, after the initial training is completed as described above in operations 206-214, then during an actual measurement (i.e., testing phase measurement), raw data is (i.e. the signals are) collected from the target component (received target wafers) by the metrology tools and the previously trained transformation (training or estimation model) is applied to the raw data to measure the desired parametric values (to estimate or predict metrology metric) (par. [0058]). Note that the measurement of the metrology metric by the training 
Claim 9, is a computer program product analogous to the method of claim 1, grounds of rejection analogous to those applied to claim 1 are applicable to claim 9. Pandev further discloses a computer program product comprising a non-transitory computer readable storage medium having computer readable program embodied therewith (par. [0043]).
  Examiner Note:  “and/or” is interpreted by the office as an “or”.
As to claim 3, Pandev further discloses, wherein the training data comprises at least one processed feature [the DOE component may be feature critical dimension, feature overlay, feature height, thickness, etch depth, etch tool gas flow rate, etch tool wafer temperature, etc. (par. [0046].] which is derived from each pair with respect to each site [The features are collected by at least two measurements (pair of measurements for each target component (site) on the training wafer) (Fig. 2 steps 206, 208)], the at least one processed feature comprises one-dimensional (1D) kernels representing an average along a specified direction in the respective images and/or image transformation data comprising discrete cosine transform (DCT) or Fourier transform of the respective images [Fourier or wavelet transform (par.[0036])].
As to claim 4, Pandev further discloses, wherein the at least one machine learning algorithm comprises at least one of: Principal Component Regression, Support Vector Machines (par. [0036]), Gradient Boosting and/or Neural Networks algorithms (par. [0036]).
As to claim 5, Pandev further discloses wherein the training data comprises, at least partly, raw images derived from a plurality of sites on at least one training wafer as the initial metrology measurements, and the at least one machine learning algorithm comprises at least one deep learning algorithm [the training component may be a design on experiment (DOE) component (e.g. focus 
As to claim 8, Pandev further discloses wherein at least one of: the calculating, the applying and the using is carried out by at least one computer processor [The metrology tools may reside on a same hardware platform or different hardware platforms. When on the same hardware platform, a processor of a computer residing on the same or different hardware platform is in communication with the metrology tools to perform the methods (par. [0044]).
As to claim 8, Pandev further discloses a metrology module comprising the computer program product of claim 9 [a computer program product (embodied on a non-transitory computer readable medium and having code adapted to be executed by a computer to perform the method) for combining raw data from multiple metrology tools(modules) (par. [0043])].
As to claim 12, Pandev discloses a metrology module comprising an estimation model, configured to provide estimations of at least one metrology metric with respect to measurement data of sites on received wafers [In operation 216, signals (images) from a target component (received target wafer) are collected, utilizing at least the first metrology tool and the second metrology tool (par. [0058). In operation 314 raw data is collected from product (i.e. target) wafers (received target wafer) utilizing the metrology tools (par. [0064). Then in operation 218, each created training model (estimation model) is applied to the signals collected from the target component to measure parametric values (to estimate or predict metrology metric) for the target component. In this way, after the initial training is completed as described above in operations 206-214, then during an actual measurement (i.e., testing phase measurement), raw data is (i.e. the signals are) collected from the target component 
 wherein the estimation model is derived by at least one machine learning algorithm applied to calculated training data that relates the at least one metrology metric to initial metrology measurements [A training component is identified. In one embodiment, the training component may be a design on experiment (DOE) component (e.g. focus exposure matrix (FEM) wafer, etc.). The DOE component may be created particularly for training purposes to ultimately allow for a target component to be measured by multiple specific metrology tools (at least one metrology tool)where the raw data (initial metrology measurements) resulting therefrom is combined (Fig. 2 and par. [0045]; [0062]). The DOE component (training data) may be generated for the critical dimensional characteristics of the component, geometric parameters, material composition parameters, process parameters, overlay parameters, etc. (metrology metric) (par. [0046]). For each of the at least one parameter of the training component, a training model (estimation model) is created (derived) based on the corresponding determined relationship (see operation 214). Thus, the third set of signals can be used together with the known reference values for creating multiple training models (estimation models) that map the signals to each corresponding parameter. The training models could be linear models, neural networks, support vector machines (SVMs) or other machine learning models (par. [0056]).],
further comprising at least one computer processor that is configured to derive the estimation model [a computer program product (embodied on a non-transitory computer readable medium and .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandev et al. (US 2016/0141193) as applied to claim 1 above, and further in view of Tripodi et al. (US 2019/0378012).
As to claim 2, Pandev discloses a metrology tool that derives training models (estimation model) from training data for a metrology metric such as overlay (Fig. 2, and par. [0045]; [0062]; [0046]; [0056]).
 Pandev does not disclose, further comprising carrying out the calculation of the training data using pairs of images and 180°-rotated images derived from a plurality of sites on at least one training wafer.
Tripodi discloses a metrology apparatus for a model comprising obtaining training measurement data (training data of a metrology metric) of a calibration structure for different values of a characteristic of interest (par. [0014]). The metrology metric is overlay errors (par. [0040]). In an initial step, the substrate, for example a semiconductor wafer, is processed through the lithographic cell of FIG. 2 one or more times, to create a structure including the target comprising periodic structures 32-35. In an embodiment by rotating substrate W by 180 degree in the field of view of the metrology apparatus, a second diffraction pattern from the periodic structures using the other first order diffracted beam +1 is obtained. In an embodiment, tool-induced artifacts like TIS (Tool Induced Shift) can be 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of Tripodi to modify the method of Pandev by carrying out the calculation of the training data using pairs of images and 180°-rotated images derived from a plurality of sites on at least one training wafer in order to remove tool-induced artifacts like TIS (Tool Induced Shift) (par. [0065]).
Claims 6-7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandev et al. (US 2016/0141193) as applied to claim 1 above, and further in view of Doddi et al. (US 2004/0267397).
As to claim 6, Pandev does not disclose further comprising deriving at least one confidence score that quantifies a similarity between the measurement data and the training data and is used as a confidence measure for the estimations of the at least one metrology metric.
Doddi discloses a metrology device  to measure a structure formed on a semiconductor (Abstract). Prior to using a machine learning system to generate a diffraction signal, the machine learning system is trained. With reference to FIG. 4, an exemplary process 400 is depicted for training a machine learning system. In exemplary process 400, the machine learning system is trained using a set of training input data and a set of training output data, where an input data in the set of training input data has a corresponding output data in the set of training output data to form an input and an output data pair (par. [0044). A diffraction signal is generated using the machine learning system. The generated diffraction signal is compared with the diffraction signal from the set of diffraction signals in the testing output data that corresponds to a profile. when the difference between the diffraction signals (confidence score) are not within a desired or predetermined margin of error (threshold), the machine learning system is re-trained (par. [0057]).

As to claim 7, Doddi further discloses further comprising reiterating the estimation model derivation using additional calculated training data, to re-train the at least one machine learning algorithm, in case at least one confidence score surpasses at least one specified threshold (par. [0057]).
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim 11 limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function (specification, paragraphs [0011] to [0033]), and equivalents thereof. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 11, 16 and 17 are allowed.
Claims 13-15 would be allowable if amended to overcome the above rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413.  The examiner can normally be reached on flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR A AHMED/              Primary Examiner, Art Unit 2665